Case 2:19-cv-08612-PSG-JC Document 157-12 Filed 09/14/20 Page 1 of 2 Page ID
                                 #:3061




                              Exhibit 5
                                   FHC0909
      Case 2:19-cv-08612-PSG-JC Document 157-12 Filed 09/14/20 Page 2 of 2 Page ID
                                       #:3062




From: M L <mei.ling818@yahoo.com>
Date: Mon, Sep 19, 2016 at 1:38 PM
Subject: Meeting with Lisa Palombo
To: SKinlaw@gmail.com <SKinlaw@gmail.com>, OkojieLaw@aol.com <OkojieLaw@aol.com>,
David@doialaw.com <David@doialaw.com>




Hi Odion and David

Scott Moore’s available travel days are Sept. 27th and 28th ... not the 29th. As an
important reminder - the only way that Lisa Palombo will be able to meet with us without John
Relman, Michael Allen, and Jennifer Klar - is if the client (Sharon Kinlaw) writes RDC instructions
that none of them are to be included in the meeting that co-Relators FHC and I requested of DOJ’s
Lisa Palombo through Odion Okojie for FHC, and through Scott Moore for me.

For Jennifer Klar to tell you that RDC must be included in the requested meeting with Lisa Palombo
is so absurdly far from the truth ... when they know I have written RDC multiple times that they will not
be included. Sharon - It is important that you take a few minutes to send RDC your written
instructions that only Odion and/or David will be in attendance at a meeting with DOJ’s Lisa
Palombo (hopefully on Sept. 27th or 28th) to represent your FCA interests ... for them to cease and
desist with all communications with the City related to the FCA case ... that RDC does not have your
authorization to have any discussions whatsoever with anyone at the DOJ about our CV11-0974 FCA
case ... including RDC having no authorization to have any “global settlement” discussion with the
City of L.A. / CRA-LA that involves the FCA case. Without your instructions - RDC will continue to do
what they have been doing without our knowledge and consent. As Scott Moore has been saying -
the FCA case can settle without us knowing anything ... because at this time ... it’s the Government’s
case, not ours. We need to act quickly, and have RDC from the FCA case (which am having Scott
Moore work on ... and will do so together with Odion / David).

We need to make meeting with Lisa Palombo, a priority ... as her soonest September date.

Once I know you have email Michael Allen, John Relman, Jennifer Klar with your instructions (“cc”
me) ... I will send RDC another email ... that RDC has had full knowledge that my instructions has
been and remains, that no one from RDC will be present on my behalf, except Scott Moore - when
we meet with Lisa Palombo.

Mei Ling
  - - - Forwarded Message - - -
Sent: Monday, September 19, 2016 11:55 AM
From: Sharon Kinlaw <SKinlaw@gmail.com>
To:       Mei.Ling818@yahoo.com
Subject: Fwd: Meeting with Lisa Palumbo

  - - - Forwarded message - - -
Date:     September 18, 2016 6:05 PM
From: Sharon Kinlaw <SKinlaw@gmail.com>
To:        David Iyalomhe <David@doialaw.com>, Odion Okojie <OkojieLaw@aol.com>

                                                                                                    FHC0909
